Citation Nr: 0921615	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
left wrist disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 28, 1998 to 
December 9, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for a left elbow joint condition and granted 
service connection for left and right ulnar nerve compression 
with nerve release surgery (claimed as left and right wrist 
carpal tunnel syndrome), assigning a 10 percent disabling 
rating to each disorder.  The Veteran submitted a notice of 
disagreement with the denial of service connection for a left 
elbow condition in February 2008 and perfected her appeal in 
April 2008.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of her claim.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described below, the Veteran's claim must be remanded for 
another VA examination.

The Veteran alleges that her left elbow condition is 
secondary to her service-connected residuals of left ulnar 
nerve compression with nerve release surgery.  In the 
December 2007 and May 2008 VA medical examination reports, 
the examiner addressed the Veteran's carpal tunnel syndrome 
and the relationship between the median and ulnar nerves to 
this disability.  The examiner, however, did not address the 
Veteran's left elbow condition on a direct basis or as 
secondary to her carpal tunnel syndrome.  Due to the close 
anatomical proximity between the service-connected status 
post left ulnar nerve disability and the claimed disability 
of the left elbow, the Board concludes that a new examination 
must be conducted in order to determine the nature and 
etiology of the Veteran's claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from August 2008 to the present.

2.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any current 
left elbow disorder.  The examiner should 
thoroughly review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination and state that this 
has been accomplished in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran currently 
has a left elbow disorder that is the 
result of a disease or injury in service.  
The examiner should also state whether it 
is at least as likely as not that any 
left elbow disability, if diagnosed, is 
proximately due to or the result of (to 
include on an aggravation basis) the 
Veteran's service-connected left ulnar 
nerve compression with nerve release 
surgery.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to 
service connection for a left elbow 
condition, to include as due to a 
service-connected disability, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

